 1

 2                                 UNITED STATES DISTRICT COURT
 3                                          DISTRICT OF NEVADA
 4                                                      ***
 5    Wendell Dwayne O’Neal,                                   Case No. 2:18-cv-01677-RFB-BNW
 6                             Plaintiff,
                                                               Omnibus Order
 7           v.
 8    Zurich Insurance Company Inc., et al.,
 9                             Defendants.
10

11           Plaintiff Wendell Dwayne O’Neal initiated this matter in August 2018 with an application

12   to proceed in forma pauperis (“IFP”) and accompanying complaint. ECF No. 1. Pending before

13   the district judge is a motion by defendants to dismiss the complaint with prejudice and designate

14   O'Neal a vexatious litigant. ECF No. 22.1 There are currently 17 pending motions on the Court's

15   docket. In June 2021, the district judge issued an order staying this case and directing the Clerk

16   of Court not to accept any additional filings from O'Neal. ECF No. 86.

17           By now it is a "well-established" principle that trial courts "have the inherent power to

18   control their dockets." U.S. v. W.R. Grace, 526 F.3d 499, 509 (9th Cir. 2008). Courts can

19   exercise this power to "manage their cases and courtroom effectively." Id. (citing Aloe Vera of

20   Am., Inc. v. United States, 376 F.3d 960, 964–65 (9th Cir. 2004) (per curiam)).

21           Here, in light of the district judge's order staying this matter, the Court in its discretion

22   finds that denial without prejudice of the motions currently pending before the magistrate judge

23
             1
                In December 2020 the Northern District of Alabama declared O'Neal a vexatious litigant and
24
     issued an order permanently enjoining him "from serving or filing new actions or other legal documents
25   without pre-service or pre-filing leave of court." O'Neal v. Allstate Indemnity Ins. Co., Inc., 505 F. Supp.
     3d 1193, 1208–09 (N.D. Ala. 2020). The Court described his filings as "constant, abusive, and
26   enormously costly." Id. at 1208. "Parties forced to defend themselves against O'Neal's unmitigated abuse
     must spend considerable time parsing his repetitive, jargon-rich pleadings, and spend their money on legal
27   fees or, if attorneys, on increased malpractice-insurance premiums." Id. Further, "[c]ourts across the
     nation have because of O'Neal spent countless hours reviewing filings, holding hearings, and drafting
28   orders that lead invariably to dismissal." Id.
 1   would help the Court manage its docket effectively and "with economy of time and effort for

 2   itself, for counsel, and for litigants." See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). To the

 3   extent O'Neal's claims survive defendants' motion to dismiss, the parties are welcome to re-file

 4   their motions. For now,

 5          IT IS ORDERED that plaintiff's motion for judicial notice (ECF No. 38) is DENIED

 6   without prejudice.

 7          IT IS FURTHER ORDERED that plaintiff's motion for supplemental notice (ECF No. 39)

 8   is DENIED without prejudice.

 9          IT IS FURTHER ORDERED that plaintiff's motion for clerk to process USM-285 re [37]

10   (ECF No. 42) is DENIED without prejudice.

11          IT IS FURTHER ORDERED that plaintiff's motion for judicial notice (ECF No. 58) is

12   DENIED without prejudice.

13          IT IS FURTHER ORDERED that plaintiff's motion for judicial notice (ECF No. 62) is

14   DENIED without prejudice.

15          IT IS FURTHER ORDERED that plaintiff's motion for sanctions (ECF No. 68) is DENIED

16   without prejudice.

17          IT IS FURTHER ORDERED that plaintiff's motion to compel (ECF No. 70) is DENIED

18   without prejudice.

19          IT IS FURTHER ORDERED that plaintiff's to compel (ECF No. 71) is DENIED without

20   prejudice.

21          IT IS FURTHER ORDERED that plaintiff's motion for necessary and required joinder

22   (ECF No. 77) is DENIED without prejudice.

23          DATED: July 12, 2021.

24
                                                          Brenda Weksler
25                                                        United States Magistrate Judge
26
27

28


                                                 Page 2 of 2
